Bleckley, Justice.
The constitution of 1868 entitled the head of a family to *528a homestead of 'realty, as well as to an exemption of personalty. The act of the same year (Code, §2003), and subsequent legislation, kept both species of property in view, and contemplated that proceedings to secure both were to begin and be conducted together. If, having both species at the time of the application, the applicant voluntarily confined his application to one, leaving the other out, perhaps he could not afterwards claim as to the latter. But surely he might apply for one only, when he had but one, without thereby losing the constitutional right to have both. Having personalty alone, must he give that up, or save it at the cost of never having a homestead of realty ? The letter of the statutes may not provide for two distinct applications, but the spirit does, where each is, and from necessity' must be, confined to one species of property. A cumulative or supplemental homestead, as heretofore declared by this court unprovided for, is not realty after personalty, or personalty after realty, but both or either after both, or one after a previous one of like kind.
Judgment reversed.